                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 19-cv-62570/GAYLES

 JAHFARIEL MORIAN BEY,
         Plaintiff,
 v.
 STATE OF FLORIDA,
       Defendant.
 ____________________________/


                                   ORDER DISMISSING CASE

        THIS CAUSE comes before the Court on a sua sponte review of the record. On October

16, 2019, Plaintiff Jahfariel Morian Bey, appearing pro se, brought this action against the State of

Florida and moved to proceed in forma pauperis. [ECF Nos. 1, 3]. Because Plaintiff has moved to

proceed in forma pauperis, the screening provisions of the Prison Litigation Reform Act, 28 U.S.C.

§ 1915(e), are applicable. Pursuant to that statute, the court is permitted to dismiss a suit “any time

[ ] the court determines that . . . (B) the action or appeal (i) is frivolous or malicious; (ii) fails to

state a claim on which relief may be granted; or (iii) seeks monetary relief against a defendant who

is immune from such relief.” Id. § 1915(e)(2).

        The standards governing dismissals for failure to state a claim under § 1915(e)(2)(B)(ii)

are the same as those governing dismissals under Federal Rule of Civil Procedure 12(b)(6). Alba

v. Montford, 517 F.3d 1249, 1252 (11th Cir. 2008). To state a claim for relief, a pleading must

contain “(1) a short and plain statement of the grounds for the court’s jurisdiction . . . ; (2) a short

and plain statement of the claim showing that the pleader is entitled to relief; and (3) a demand for

the relief sought.” Fed. R. Civ. P. 8. Additionally, Rule 10(b) of the Federal Rules of Civil
Procedure requires that a party “state its claims or defenses in numbered paragraphs, each limited

as far as practicable to a single set of circumstances.” Fed. R. Civ. P. 10(b). The Eleventh Circuit

has explained that the purpose of these rules is “to require the pleader to present his claims

discretely and succinctly, so that, his adversary can discern what he is claiming and frame a

responsive pleading, the court can determine which facts support which claims and whether the

plaintiff has stated any claims upon which relief can be granted, and, at trial, the court can

determine that evidence which is relevant and that which is not.” T.D.S. Inc. v. Shelby Mutual Ins.

Co., 760 F.2d 1520, 1544 n.14 (11th Cir. 1985) (Tjoflat, J., dissenting).

        To survive a motion to dismiss, a claim “must contain sufficient factual matter, accepted

as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “[T]he pleadings are

construed broadly,” Levine v. World Fin. Network Nat’l Bank, 437 F.3d 1118, 1120 (11th Cir.

2006), and the allegations in the complaint are viewed in the light most favorable to the plaintiff,

Hawthorne v. Mac Adjustment, Inc., 140 F.3d 1367, 1370 (11th Cir. 1998). In reviewing the

complaint, the Court applies the “liberal construction to which pro se pleadings are entitled.”

Holsomback v. White, 133 F.3d 1382, 1386 (11th Cir. 1998). However, liberal construction cannot

serve as a substitute to establishing a valid cause of action. See GJR Invs., Inc. v. County of

Escambia, 132 F.3d 1359, 1369 (11th Cir. 1998). At bottom, the question is not whether the

claimant “will ultimately prevail . . . but whether his complaint [is] sufficient to cross the federal

court’s threshold.” Skinner v. Switzer, 562 U.S. 521, 530 (2011).

        Here, in place of a complaint, Plaintiff filed a Writ of Prohibition (the “Writ”) and an

Affidavit of Fact (the “Affidavit”), which are replete with deficiencies. [ECF No. 1 at 1–5]. The

Court extracts from Plaintiff’s muddled Writ and Affidavit that he was unlawfully arrested on June



                                                    2
15, 2019, by Broward County police officials for (1) possession of THC; (2) possession of cannabis

less than 20 grams; and (3) driving with a suspended license. [ECF No. 1 at 3, 6–7]. Plaintiff

appears to base his claim on the fact that he is an “Aboriginal Indigenous” person who has the

right to “preserve and use” cannabis. Id. at 3. But Plaintiff fails to identify in his Writ the state

action he seeks to prohibit. He also fails to set forth in his Affidavit “claims or defenses in

numbered paragraphs,” Fed. R. Civ. P. 10(b), and instead makes general assertions about the law

that are divorced from any particular causes of action. See e.g., [ECF No. 1 at 4 (“Considering the

constitution is the supreme law of the land, set at article 6, being a contract: the federal (contract)

law is the American constitution.”); (“If there is no injured party present nor the agent of the injured

party with a contract between the injured party and his/her agent, who also entered into the record

a sworn affidavit of claims made against me and can attest to the same then that stands as prima

facia evidence that there is no case.”)]. Because Plaintiff’s Affidavit lacks succinct factual

allegations, Defendant cannot “discern what [Plaintiff] is claiming and frame a responsive

pleading[.]” T.D.S. Inc., 760 F.2d at 1544 n.14.

        Additionally, Plaintiff fails to provide support for his bare assertions that his constitutional

rights were violated. Plaintiff asserts that his “5th and 6th Amendment [] rights to due process have

been violated” because he has “not been presented with any signed affidavit of claims or

accusations made against [him] by an injured party which would lead a grand jury to present an

indictment” to him. [ECF No. 1 at 5]. First, the Fifth Amendment is inapplicable to Plaintiff’s

claims because “the acts complained of were committed by state rather than federal officials.”

Riley v. Camp, 130 F.3d 958, 972 n.19 (11th Cir. 1997). Second, Plaintiff fails to link his factual

allegations to any Sixth Amendment protections. And to the extent Plaintiff intends to allege a

Fourth Amendment claim for either false arrest or malicious prosecution, he has failed to



                                                   3
sufficiently “allege facts suggesting that [he] was arrested or prosecuted with malice and without

probable cause.” Davis v. Markley, 601 F. App’x 799, 802 (11th Cir. 2015). Accordingly, Plaintiff

has failed to “state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678 (citation

omitted).

       Based on the foregoing, it is ORDERED AND ADJUDGED as follows:

       (1)     Plaintiff’s Complaint [ECF No. 1] is DISMISSED without prejudice;

       (2)     All pending motions are DENIED as moot; and

       (3)     Should Plaintiff wish to amend his Complaint, he shall do so by December 9,

               2019.

       DONE AND ORDERED in Chambers at Miami, Florida, this 8th day of November, 2019.




                                               ________________________________
                                               DARRIN P. GAYLES
                                               UNITED STATES DISTRICT JUDGE




                                                  4
